Case 2:20-mc-00031-MTL Document 1-10 Filed 06/19/20 Page 1 of 4




               EXHIBIT 10
                     Case 2:20-mc-00031-MTL Document 1-10 Filed 06/19/20 Page 2 of 4



                                          Top Class Actions Privilege Log
                            In Re 3M Combat Arms Earplug Products Liability Litigation
                                          U.S.D.C. N. D. Fla. 3:19md2885


Bates       Date            To/From        CC                 Description                      Reason for Redaction
TCA 3M      Feb. 26, 2019   S. Hardy       C. Jorstad         Email thread requesting          Attorney work product
REDACTED                    D. Levin       S. Mirando         attorney opinion on inclusion
000012                      A. Rihn                           of particular client in MDL
TCA 3M      Feb. 26, 2019   A. Rihn        C. Jorstad         Email thread regarding           Attorney work product
REDACTED                    S. Hardy       S. Mirando         attorney opinion on inclusion
000014-15                   D Levin                           of particular client in MDL
TCA 3M      May 6, 2019     D. Daley                          Email thread regarding a         Attorney work
REDACTED                    C. Jorstad                        particular client re inclusion   product/Client
000015-16                                                     in MDL                           confidentiality
TCA 3M      May 7, 2019     C. Jorstad                        Email thread regarding a         Client confidentiality
REDACTED                    M. Ethridge                       particular client re inclusion
000017                                                        in MDL
TCA 3M      Feb, 28, 2019   M. Ethridge                       Email thread regarding a         Client confidentiality
REDACTED                    C. Jorstad                        particular client re inclusion
000018                                                        in MDL
TCA 3M      Feb. 27, 2019   M. Ethridge                       Email thread regarding a         Client confidentiality
REDACTED                    C. Jorstad                        particular client re inclusion
000018                                                        in MDL
TCA 3M      May 7, 2019     C. Jorstad                        Email thread regarding a         Client confidentiality
REDACTED                    D. Saley                          particular client re inclusion
000018                                                        in MDL
TCA 3M      May 13, 2019    D. Daley                          Email thread regarding           Client confidentiality
REDACTED                    C. Jorstad                        contact information about a
000019                                                        client



                                                         1
                    Case 2:20-mc-00031-MTL Document 1-10 Filed 06/19/20 Page 3 of 4



TCA 3M     May 14, 2019    M. Ethridge                     Email thread regarding            Client confidentiality
REDACTED                   C. Jorstad                      contact information about a
000020                                                     client
TCA 3M     May 15, 2019    C. Jorstad                      Email thread regarding            Client confidentiality
REDACTED                   D. Daley                        contact information about a
000021                                                     client
TCA 3M     May 22, 2019    A. Rihn       S. Williams       Email thread regarding            Attorney work product
REDACTED                   S. Hardy      C. Jorstad        strategy relating to pursuing
000023                                                     MDL cases

TCA 3M     May 24, 2019    S. Hardy      C. Jorstad        Email thread regarding            Attorney work product
REDACTED                   A. Rihn       S. Williams       strategy relating to pursuing
000024                                                     MDL cases

TCA 3M     Nov. 6, 2019    D. Daley                        Email thread regarding            Client confidentiality
REDACTED                   D. Jorstad                      contact information about a
000033                                                     client
TCA 3M     Mar. 22, 2019   D. Frohock                      Email thread regarding            Client confidentiality
REDACTED                   D. Daley                        contact information about a
000034                                                     client
TCA 3M     Nov. 7, 2019    C.Jorstad                       Email thread regarding            Client confidentiality
REDACTED                   D. Daley                        contact information about a
000035                                                     client
TCA 3M     Jan. 2, 2019    W. Barfield   D. Worley         Email thread regarding            Attorney work product
REDACTED                   S. Williams   S. Hardy          attorney’s rationale for
000046                     S. Mirando    C. Jorstad        requesting specific
                                                           information

TCA 3M     Jan. 2, 2019    S. Mirando    S. Williams       Email with questions              Attorney work product
REDACTED                   W. Barfield   D. Worley         regarding potential clients for
000047                                   S. Hardy          lawsuit
                                         D. Jorstad




                                                       2
                    Case 2:20-mc-00031-MTL Document 1-10 Filed 06/19/20 Page 4 of 4



TCA 3M     Jan. 10, 2019   D. Worley     W. Barfield       Email regarding attorney’s        Attorney work product
REDACTED                   S. Hardy      C. Jorstad        impressions about a
000049                                   S. Mirando        particular course of action in
                                                           pursuing the case
TCA 3M     Jan. 2, 2019    S. Mirando                      Email with questions              Attorney work product
REDACTED                   W. Barfield                     regarding potential clients for
000051                                                     lawsuit
TCA 3M     Jan. 2, 2019    W. Barfield                     Email thread regarding            Attorney work product
REDACTED                                                   attorney’s rationale for
000051                                                     requesting specific
                                                           information
TCA 3M     Dec. 28, 2018   S. Mirando                      Email with questions              Attorney work product
REDACTED                                                   regarding potential clients for
000052                                                     lawsuit




                                                       3
